GOODE, J.
After an attentive study of the statement and brief filed by appellant in this case, or rather, of the “brief” as he styles it, we have concluded it must be dismissed for failure to comply with the statute regulating appeals and with Rule 15 of this court. The áppeal is here on a long transcript which is rather voluminous, both in pleadings and testimony. No digest or statement of the pleadings and facts which would enable the court to understand the case at all, has been made. One cannot gather the issues or the testimony on them pro and con from the statement. Neither is there any showing, except by recital in the bill of exceptions itself, that said bill was filed within the time allowed by the court; that is, within the extension of time originally granted. For these reasons the appeal cannot be reviewed on its merits. [Williams *38v. Harris, 110 Mo. App. 538, 85 S. W. 643; Western Storage Co. v. Glasner, 150 Mo. 426, 52 S. W. 237; Clay v. Pub. Co., 200 Mo. 665, 98 S. W. 575.] Tbe judgment is affirmed.
All concur.